Exhibit 10.23

[a2014corporateregiona_image1.jpg]


2014 Short Term Incentive Plan




Introduction
Congratulations on your participation in the 2014 Short Term Incentive Plan
("Plan"). The purpose of this Plan is to provide a mechanism to meaningfully
reward you for contributing to the Company's success.
This Plan has two components:
•
Company Adjusted EBITDA Performance as compared to Company Adjusted EBITDA as
established in the Budget; and

•
Discretionary.

By working to impact Company Adjusted EBITDA Performance, you contribute to the
success of the Company and your professional and financial success.
Amounts which may be payable under the Plan are divided among the two components
as follows:
Incentive Plan Components
Plan Component Percentages
Company Adjusted EBITDA Performance
60%
Discretionary
40%
 
 



Unless otherwise determined by the Committee at its sole discretion, no amount
shall be payable under the Plan in the event that the Company Adjusted EBITDA
Performance for 2014 is less than the Company Adjusted EBITDA Minimum.





(Corporate-Level VP+)
Page
1

--------------------------------------------------------------------------------



Incentive Plan Components


Company Adjusted EBITDA Performance
This Plan component is based on the Company Adjusted EBITDA Performance results
compared to the Company Adjusted EBITDA as established in the Budget. Subject to
the terms and conditions contained herein, in the event that Company Adjusted
EBITDA Performance for a Participant is at least 95% of Budget, the Participant
shall be eligible to receive this Plan component percentage in accordance with
the following table:
Adjusted EBITDA Performance
Payout %
Less than 95%
0%
95%
50%
96%
60%
97%
70%
98%
80%
99%
90%
100%
100%
101%
107%
102%
113%
103%
120%
104%
127%
105%
133%
106%
140%
107%
147%
108%
153%
109%
160%
110%
167%
111%
173%
112%
180%
113%
187%
114%
193%
115%
200%
116%
200%
117%
200%
118%
200%
119%
200%
120%
200%
121%
200%
122%
200%
123%
200%
124%
200%
125%
200%
126%
200%
127%
200%
128%
200%
129%
200%
130% or greater
200%




(Corporate-Level VP+)
Page
2

--------------------------------------------------------------------------------



Discretionary
This Plan component is based upon the sole discretion of the Committee which may
take into consideration personal performance in determining what Award is made
for 2014.


General Plan Policies & Procedures


Eligibility
•
Employee Partners can be Participants as approved by the Committee to be a
Participant. A Participant’s Incentive opportunity shall be set forth in the
Participant’s offer letter which may be modified from time-to-time by the
Committee at its sole discretion.

•
A Participant must be employed by the Company for at least 3 months to be
eligible to receive an Award. An Employee Partner who is otherwise eligible but
who has been employed for less than all of 2014 will be eligible for an Award
based upon Actual Eligible Earnings and the Adjusted EBITDA Performance for the
full 2014 fiscal year.

•
If a Participant is newly hired, promoted or transferred to a new incentive
eligible position during the year, any Award will be calculated based on the
Actual Eligible Earnings earned in each eligible position.

•
A Participant’s termination of employment (voluntary or involuntary) for any
reason before the date on which an Award is paid by the Company will result in
forfeiture of the Award. In addition, any Participant who is reassigned or
demoted to another position that is not eligible for this Plan during the
Company’s 2014 fiscal year will no longer be eligible for an Award pursuant to
this Plan.

•
Awards will be calculated based on the Actual Eligible Earnings for the
applicable incentive eligible position of each Participant and the Adjusted
EBITDA Performance for the full 2014 fiscal year.

Awards
Regardless of whether any performance factors or measures are met, any amounts
which may be awarded at the Committee’s discretion will be subject to the
issuance of the financial audit for the Company’s 2014 fiscal year. The
Committee shall have the discretion of whether any amount may be payable after
the Committee has determined whether the Company Adjusted EBITDA Minimum has
been satisfied. No amount shall be payable if the Company Adjusted EBITDA
Minimum is not satisfied. In all events, any amounts which may be paid are
subject to applicable withholding and other payroll taxes. Any Award will be
automatically forfeited if the Participant is not employed at the time of
payment. Notwithstanding the foregoing, a Participant who is on a Family and
Medical Leave Act leave or Uniformed Services Employment and Reemployment Rights
Act leave on the date of payment of the Award shall be treated as employed on
said date.
Administration
The Committee shall have sole authority to determine whether any amount will be
awarded under this Plan or under any Award issued under this Plan. The Committee
reserves the right to reduce or eliminate this Plan and any Award, including the
determination to cancel an Award that may be granted hereunder at any time at
its sole discretion. All decisions of the Committee shall be final and
conclusive and without liability to any person. The Committee may decide, at its
sole discretion, that no amount may be paid hereunder should the Committee
determine that the circumstances warrant either as a result of a Participant's
performance or other actions, or,

(Corporate-Level VP+)
Page
3

--------------------------------------------------------------------------------



with respect to the overall condition (financial or otherwise) of the Company.
No amount shall be set aside in a trust or otherwise segregated to fund the
payment of any Award hereunder.
Adjustments Upon Certain Events
The Company Adjusted EBITDA Minimum is established with respect to the entities
included in the Company’s consolidated financial statements as of December 31,
2013 (the “Company Group”) and the Company Adjusted EBITDA Minimum must be met
by such Company Group and any divestitures shall not reduce or cause any
adjustment to the Budget. In the event any new properties or entities are
acquired or added to the Company Group after December 31, 2013, the Committee
may adjust the Budget with respect to each such added property or entities
within 90 days of the closing of such acquisition in order to adjust the Company
Adjusted EBITDA Minimum for the budgeted performance of such
properties/entities. In the event of any change in the Company or any of its
Subsidiaries by reason of any sale, disposition, closing of a Club, spin-off,
combination or any transaction or event similar to the foregoing with respect to
the Company, a Subsidiary or any Club, or any other transaction or event
determined by the Committee to be applicable, there shall be no adjustment to
the Company Adjusted EBITDA Minimum or any Award under this Plan. The Committee
may, at its sole discretion and without liability to any person, adjust the
Company Adjusted EBITDA Minimum to consider any new or added entities or Clubs,
if any, as it deems appropriate at its sole discretion, including with respect
to establishing performance factors and measures with respect to such addition,
provided such performance features or measures are established within 90 days of
the addition.
No Right to Employment or Awards; No Transferability of Awards
Information contained in this Plan and any other communications made by
management do not constitute an implied or expressed contract or binding
agreement between the Company and any Participant. The granting of an Award
shall impose no obligation on the Company or any Subsidiary to continue the
employment of a Participant and shall not lessen or affect the Company's or
Subsidiary's right to terminate the employment of such Participant. No
Participant or other person shall have any claim to any term of employment by
reason of any Award or this Plan and all employment shall continue to be
employment at will. No Participant or other person shall have any claim to be
granted any Award or be vested in any Award at any time, and there is no
obligation for uniformity of treatment of Participants. The terms and conditions
of Awards and the Committee's determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated). Any Award shall be personal to the
Participant and is not assignable or subject to voluntary or involuntary
alienation, sale or transfer by the Participant to any beneficiary or otherwise.
Amendments; Termination; Interpretation
Notwithstanding that the Company Adjusted EBITDA Minimum may have been met, the
Committee reserves the right, at its sole discretion, to change, modify, alter
or eliminate this Plan and any Award or payment which may be paid at any time,
regardless of whether any performance factors or measures are met. Without
limiting the generality of the foregoing, to the extent applicable,
notwithstanding anything herein to the contrary, this Plan and any Awards
granted hereunder shall be interpreted in accordance with the laws of the State
of Texas, and, if applicable, Section 409A of the Internal Revenue Code and
Department of Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued (“Section 409A”). Notwithstanding any provision herein to the
contrary, in the event Section 409A is applicable to any Award issued hereunder
and the Committee determines that any amounts which may be paid hereunder will
be taxable to a Participant and not in compliance with Section 409A prior to
payment to such Participant of such amount, the Company may (i) adopt such
amendments and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Committee determines necessary or
appropriate to preserve the intended tax treatment of any Award paid hereunder
and/or (ii) take such other actions as the Committee determines necessary or
appropriate to comply with the requirements of Section 409A.

(Corporate-Level VP+)
Page
4

--------------------------------------------------------------------------------



This document supersedes all prior incentive compensation plans or agreements
regarding the subject matter of this Plan, each of which is of no further force
and effect.


Important Terminology
"Actual Eligible Earnings" means base pay, vacation, jury duty and other
categories if part of regular wages (e.g. service charge pay outs) paid during
the incentive period for the eligible positions. It does not include
incentive/bonus awards, tips, discretionary bonuses, commissions, relocation or
other pay not considered as part of regular wages.
"Adjusted EBITDA" means earnings before interest, taxes, depreciation, and
amortization and may be adjusted further by the Committee at its sole discretion
for certain items, including without limitation impairments and write-offs,
changes in interest rate cap agreements, gains or losses due to discontinued or
divested operations, other similar events or other non-recurring events.
“Adjusted EBITDA Performance" means the EBITDA achieved for the Company as
determined by the Committee. Adjusted EBITDA Performance will be based on
pre-bonus expenses.
"Award" means the amount awarded to a Participant based upon the Actual Eligible
Earnings and the amounts calculated under this Plan which may, at the
Committee’s discretion, be paid to such Participant. Awards may contain such
other terms and conditions as determined by the Committee at its sole
discretion.
"Budget" means the 2014 budgeted amount for EBITDA as determined by the
Committee for the Company.
"Club" means a business, sports, alumni, golf or country Club of the Company or
its Subsidiaries as determined by the Committee.
"Committee" means the Compensation Committee of the Company as designated by the
Board of Directors of the Company.
"Company" means ClubCorp Club Holdings, Inc., a Nevada corporation.
“Company Adjusted EBITDA Minimum” means 95% of EBITDA Budget for the Company
Group. Such amount shall be subject to adjustment as determined by the
Committee, as set forth under “Adjustments Upon Certain Events”.
“Company Adjusted EBITDA Performance” means the aggregate Adjusted EBITDA for
the Company Group as determined by the Committee.
"Participant" means an Employee Partner employed by the Company or a Subsidiary
who is designated by the Committee to be eligible to receive an Award.
“Participant Incentive” means the percentage of Actual Eligible Earnings the
Participant may receive in an Award.
“Subsidiary" means a direct or indirect subsidiary of the Company as determined
by the Committee.

(Corporate-Level VP+)
Page
5

--------------------------------------------------------------------------------



2014 SHORT TERM INCENTIVE PLAN RECEIPT




By my signature, I acknowledge that:
I have received a copy of the 2014 Short Term Incentive Plan document and
understand that I am subject to the terms and conditions of the 2014 Short Term
Incentive Plan. I further understand that it is my responsibility to read the
2014 Short Term Incentive Plan and ask my General Manager or Vice President of
People Strategy any questions that I may have.


 
 
 
 
 
 
Name of Employee Partner (please print)
 
Name of Department
 
 
 
 
 
 
 
 
 
Signature of Employee Partner
 
Date Signed
 
 
 
 
 
 
cc: Employee file
 
 






(Corporate-Level VP+)
Page
6